DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  
Claims 1-9 are examined in light of the species of presbyopia.


Information Disclosure Statement
No IDS has been received.  Applicant is reminded of their duty to disclose. 


Objections to the Specification  
The use of trademarks has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology and the appropriate trademark registration symbol.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  




Rejections Withdrawn

Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9844537 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.   

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 14-15 of U.S. Patent No. 10,052,313 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.   
 
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,763 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,179,327 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,089,562 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.   

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,320,709 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn. 

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 11 of U.S. Patent No. 9,833,441 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.   

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,179,328 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.



Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma, Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 and US 4906467 is maintained.      

Glaucostat Technical Sheet (“Glaucostat) discloses an ophthalmic solution that contains aceclidine hydrochloride, benzalkonium chloride, boric acid, sodium borate and water for injection. (See Glaucostat Translation page 1 Quantitative Composition).  The Glaucostat technical sheet describes the Glaucostat commercial product.  In this product the only active agent is aceclidine and benzalkonium chloride is a surfactant.  The Glaucostat sheet does not clearly indicate its date, although there is a “05/00” on page 1.  If this is an indication of the date than this is a printed publication dated May of 2000 that describes a commercial product that has been available earlier than this date.  However, in the US 4906467 there is a reference to Glaucostat and this reference is dated March 6, 1990.  This indicates that this product was on sale or at least publicly known (well enough to be almost synonymous with aceclidine) as early as March 6, 1990, the date of this reference.       
Glaucostat also teaches that Glaucostat (aceclidine) is a parasympathomimetic agent, with marked cholinergic properties and minima antichlolinerestase activity.  (See Glaucostat Translation page 1).  Glaucostat teaches that it is indicated in ocular hypertonia such as chronic glaucoma, apthaic glaucoma, sub-acute and closed-angle glaucoma and child and juvenile glaucoma and pigmentary glaucoma.  (See pages 1-2 of Machine Translation).  While this indicates that it is intended for administration to the eyes of glaucoma patients, Glaucostat does not expressly teach the administration of aceclidine to the eyes of a patient with presbyopia.  These deficiencies are made up with the teachings of Romano.
Romano teaches the administration to the eye of Glaucostat in a study that compares the effects of the administration of Glaucostat with the simultaneous administration of pilocarpine to patients who all had glaucoma.  (See Abstract and pages 1-2).  Thus, Romano teaches a method of administering to a subject an opthalmological composition comprising aceclidine as called for in instant claim 1.   Romano teaches that aceclidine was well tolerated by patients even when pilocarpine was not. (See Romano page 520).
All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had presbyopia. (See page 2).  Presbyopia is the inability to focus on near objects due to the aging muscles in the eyes, or farsightedness.  Farsightendness is very common in individuals with glaucoma and many individuals suffer from both conditions. 
This is so much the case that Kaufman entitled their lecture, Presbyopia and glaucoma: two diseases, one pathophysiology? (See Abstract and Title).  Indeed presbyopia is the world’s most common affliction. (See Abstract).  Thus at least some of the glaucoma patients in the Romano study had to have presbyopia and were subjects in need thereof a called for in instant claim 1.   

It would have been prima facie obvious for one of ordinary skill in the art to administer Glaucostat as taught by Romano to glaucoma patients also having presbyopia (which would be a glaucoma patient as taught by Kaufman) in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on accommodation and decrease of the depth of the anterior chamber as taught by Glaucostat as well as having good tolerance by patients as taught by Romano.


The rejection of claims 2-9 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma,  Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 and US 4906467 (3/6/1990) as applied to claim 1 and further in view of Yu et al US 2005/0196370 (9/8/2005) is maintained.  
The teachings of Glaucostat in view of Romano are described supra.  Glaucostat in view of Romano and Kaufman do not teach a nonionic surfactant and do not teach an amount of aceclidine.  These deficiencies are made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution for treating dry eye that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose, and a nonionic surfactant.  Yu teaches that these excipients make for excellent formulations with several ophthalmic actives. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  
Yu teaches ophthalmic compositions for treating dry eye comprising an oil-in-water emulsion containing a demulcent, which is preferably hydroxypropylmethylcellulose (see [0041]), an oil and a surfactant that can be a nonionic surfactant. (See Yu Abstract, [0041], [0090],[0115], [0016], [0084], claim 4, throughout and [0026]).   Yu teaches a low surfactant to oil ratio that provides stability and performance.  (See [0029], [0024], [0053]).   Yu  teaches that the emulsions may be utilized as therapeutic ophthalmic compositions to deliver therapeutics including antiglaucoma drugs such as timolol maleate-acceclidine (see [0057, 0089 – 0091, 0098, 0115].   Yu teaches viscosity modifying agents as called for in claim 4 such as hydroxypropylmethylcellulose. (See [0142]). 
Yu teaches that while its ophthalmic solution is for preventing dry eye, it is suitable for common ophthalmic actives to be added to it.   
 As stated in paragraph [0046]  
Topical ophthalmic application forms of the present compositions include, without limitation, eye drops for dry eye treatment and for other treatments, forms for the delivery of drugs or therapeutic components into the eye and forms for caring for contact lenses. The present compositions are very useful for treating dry eye and similar conditions, and other eye conditions. In addition, the present compositions are useful in or as carriers or vehicles for drug delivery, for example, a carrier or vehicle for delivery of therapeutic components into or through the eyes. 

   A nonionic surfactant is called for in instant claim 7.  The aceclidine can be present in an amount of about 0.01 to about 5%. (See [0116]).  About 0.01 to about 5 % w/v  overlaps with the about 0.25 to about 2.5% of claims 2, 5 and 8 and the about 0.75 to about 2.5% w/v of claims 3, 6 and 9.  Yu teaches that aceclidine is an effective therapeutic that treats glaucoma. (See [0114]).   
Yu teaches that its composition are stable, and may be utilized as therapeutic ophthalmic compositions including antiglaucoma drugs such as timolol maleate and acceclidine ((See Abstract and [0046]).  
It would be prima facie obvious for a skilled artisan following the Glaucostat in view of Romano method to add polysorbate 80 to the ophthalmic solution and have the amount of aceclidine be between 0.01 and 5% as taught by Yu in order to have a stable composition that can effectively deliver ophthalmic actives as well as treat glaucoma as taught by Yu.  



Response to Arguments
The comments filed April 21, 2022 have been considered and are found to be mostly  unpersuasive.  
Applicants note the filing of the terminal disclaimer.  In light of this the obviousness type double patenting rejections are withdrawn above.
Applicants note that individuals with farsightedness have a structural abnormality that results in incorrect focusing of light, whereas presbyopes have a decreased ability to focus light.  Thus frequency of farsightedness in glaucoma patients is not a teaching of frequency of presbyopia in glaucoma patients.  Even if the patients in Romano had an increased probability of having presbyopia, a prima facie case of inherency is not made because there is not evidence that the patients in Romano necessarily have presbyopia.  Kaufman is cited as supporting the assertion that the glaucoma patients of Romano had presbyopia as well but it is published after the effective filing date of 8/28/2013 of the instant application and is not prior art and cannot be relied on.  
Yu does not cure this defect.  Yu treats dry eye and nothing in Yu provides a skilled artisan with a reasonable expectation that aceclidine would treat presbyopia nor evidence that aceclidine had necessarily been administered to presbyopic patients.  


Applicants’ arguments have been reviewed and are not found to be mostly unpersuasive.  
Applicants’ argument that an increased incidence of presbyopia in glaucoma patients does not necessarily lead to any of the glaucoma patients of Romano having presbyopia is not found to be persuasive.  All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had presbyopia. (See page 2).  However,  presbyopia is very common in individuals with glaucoma and many individuals suffer from both conditions, as evidenced by Kaufman et al.  (See Abstract).  This is so much the case that Kaufman entitled their lecture, Presbyopia and glaucoma: two diseases, one pathophysiology? (See Abstract and Title).  Regardless of pathophysiology, presbyoopia is very common in people with glaucoma.  Indeed presbyopia is the world’s most common affliction. (See Abstract).  Thus at least some of the glaucoma patients in the Romano study had to have presbyopia and were subjects in need thereof a called for in instant claim 1.   
Respectfully, Applicants’ assertion that Kaufman is not prior art due to being published after the effective filing date and so therefore cannot be relied on is incorrect.  Non-prior art may be used to prove inherency, so Kaufman not being prior art is irrelevant and does not disqualify it as evidence used to prove inherency.  Applicant is reminded that references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962), MPEP 2124.  
Yu’s ophthalmic solution treated dry eye but provided valuable information on ophthalmic compositions.  Yu’s composition comprises as excipients sodium chloride, mannitol, hydroxypropylmethyl cellulose and a nonionic surfactant, polysorbate 80. (See Yu [0040], [0073], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that these excipients make for excellent formulations with several ophthalmic actives, including acelidine and also make for good additives for ophthalmic solutions designed to be administered to the eye.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.
Thus a skilled artisan would have been able to make the composition of Glaucostat work with the teachings of additives of Yu and there is motivation to combine their teachings. 


Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619